DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application No. 62/746,596 filed on October 17, 2018. This application is also a continuation-in-part (CIP) of: U.S. Patent Application No. 16/247,034 filed on January 14, 2019, now pending. The 16/247,034 Application is a continuation of U.S. Patent Application No. 15/646,729 filed on July 11, 2017, now U.S. Patent No. 10,191,485, which claims the benefit of U.S. Provisional Application No. 62/361,711 filed on July 13, 2016. The 15/646,729 Application is also a continuation-in-part of U.S. Patent Application No. 15/447,452 filed on March 2, 2017, now U.S. Patent 10,274,949, which claims the benefit of US Provisional Application No. 62/326,787 filed on April 24, 2016; and U.S. Patent Application No. 15/649,133 filed on July 13, 2017, now pending; which claims the benefit of US Provisional Application No. 62/361,505 filed on July 13, 2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/17/2019, 03/09/2020, 08/18/2020, 09/21/2020, 11/17/2020, 01/15/2021, and 04/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 9, and 10 are directed to the abstract idea of certain methods of organizing human activity.  The claim(s) recite receiving information, analyzing the information and determine a navigation plan based on the analyzed information which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 15 recite the limitation "the protection deployment system" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 16 recite the limitation "the protection deployment system" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gabbai (USPGPub 2017/0011340) in view of Sacle et al. (USPGPub 2008/0300737).	As per claim 1, Gabbai discloses a method for dynamically operating a drone safety system of a delivery drone, comprising: 	receiving at least one terrain map (see at least paragraph 0093; wherein the delivery system 150 accesses a database (e.g., within database(s) 126) of mapped valid drone delivery zones…see at least paragraph 0094; wherein a map of areas determined eligible for drone delivery. In a specific example, a map 610 of the San Francisco Bay Area is shown with overlaid no-fly zones 630 surrounding no-fly locations 620 (such as airports)); 	receiving a delivery request, wherein the delivery request includes a destination location and a delivery time (see at least paragraph 0053; wherein the eligibility module 210 receives a request for delivery that includes drone delivery request data (e.g., item attributes, drop-off destination information, and delivery window information)); 	analyzing the received at least one terrain map and the delivery request to generate a navigation plan (see at least paragraph 0052; wherein the delivery system 150 that provides functionality to communicate an instruction to communicate a delivery route to a drone (e.g., drone(s) 170 of FIG. 1) in response to a user's request for drone delivery, according to some embodiments. In an example embodiment, the delivery system 150 includes an eligibility module 210). Gabbai does not explicitly mention wherein the navigation plan includes a plurality of segments, wherein each of the plurality of segments includes at least source coordinates, destination coordinates, an operation instruction to operate a drone safety system in case of failure of a delivery drone; and sending the navigation plan to the delivery drone for execution of the navigation plan at least in case of failure of the delivery drone.	However Sacle does disclose:	wherein the navigation plan includes a plurality of segments, wherein each of the plurality of segments includes at least source coordinates, destination coordinates, an operation instruction to operate a drone safety system in case of failure of a delivery drone (see at least paragraph 0021; wherein calculating a flight plan of an aircraft, the said flight plan comprising an active flight plan leading to a first destination and at least one diversion flight plan that can be followed by the aircraft in the event of a fault, starting from a waypoint related to the active flight plan, called a junction point, and leading to a second destination); and 	sending the navigation plan to the delivery drone for execution of the navigation plan at least in case of failure of the delivery drone (see at least paragraph 0089; wherein a diversion flight plan of an aircraft according to the invention furthermore comprises means for activating the diversion flight plan).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sacle with the teachings as in Gabbai. The motivation for doing so would have been to anticipate the movements of the aircraft and ensuring an optimum safety level, see Sacle paragraph 0003.	As per claims 2 and 11, Gabbai discloses further comprising: receiving environmental parameters, wherein the environmental parameters include at least weather information and events information (see at least paragraph 0066; wherein the communication module 250 receives sensor data collected by the drone when in flight. In various embodiments, this sensor data includes wind speed, temperature, humidity, air pressure, and geolocations where drone flight was unsuccessful (e.g., areas that were previously open airspace, but a new building or bridge or tree now blocks drones from flying through that airspace)).  	As per claims 3 and 12, Gabbai discloses further comprising: correlating terrain information from the at least one map with the requested delivery time (see at least paragraph 0089; wherein the eligibility module 210 determines eligibility for drone delivery based on the specified time window. In an example embodiment, the eligibility module 210 determines ranges of arrival times by adding the estimated drone transit time (e.g., based on distance from the terminal to the delivery location) and a margin of error (e.g., 20% error to account for obstacles, effect of wind, and other variables) to the estimated public transportation terminal arrival time) and environmental parameters to generate the navigation plan (see at least paragraph 0066; wherein the communication module 250 receives sensor data collected by the drone when in flight. In various embodiments, this sensor data includes wind speed, temperature, humidity, air pressure, and geolocations where drone flight was unsuccessful (e.g., areas that were previously open airspace, but a new building or bridge or tree now blocks drones from flying through that airspace). In these embodiments, the delivery route module 270 accesses the sensor data received by the communication module 250 when the drone travels along the drone delivery route. In some embodiments, recent sensor data is stored within the database(s) 126 while the delivery route module 270 determines whether any delivery parameters have changed (e.g., wind speed has increased in a certain area or previously available airspace has recently been blocked by a bridge or a tree). In further embodiments, the data module 220 compares the received sensor data with data stored within database(s) 126 (e.g., geolocation data), and the data module 220 stores the sensor data if the comparison indicates a change that exceeds or transgresses a threshold level. In some embodiments where the delivery system 150 receives sensor data of geolocations where drone flight was unsuccessful, the data module 220 accesses a database containing acceptable routes within a predetermined radius of each public infrastructure terminal, and the delivery route module 270 compares the sensor data with the geolocation data of the acceptable routes database. In these embodiments, the delivery route module 270 modifies the acceptable routes database to exclude the geolocations where drone flight was unsuccessful).  	As per claim 9, Gabbai discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (see at least paragraph 0149; wherein The memory/storage 1930 can include a memory 1932, such as a main memory, or other memory storage, and a storage unit 1936, both accessible to the processors 1910 such as via the bus 1902. The storage unit 1936 and memory 1932 store the instructions 1916 embodying any one or more of the methodologies or functions described herein), the process comprising: 	receiving at least one terrain map (see at least paragraph 0093; wherein the delivery system 150 accesses a database (e.g., within database(s) 126) of mapped valid drone delivery zones…see at least paragraph 0094; wherein a map of areas determined eligible for drone delivery. In a specific example, a map 610 of the San Francisco Bay Area is shown with overlaid no-fly zones 630 surrounding no-fly locations 620 (such as airports)); 	receiving a delivery request, wherein the delivery request includes a destination location and a delivery time (see at least paragraph 0053; wherein the eligibility module 210 receives a request for delivery that includes drone delivery request data (e.g., item attributes, drop-off destination information, and delivery window information)); 	analyzing the received at least one terrain map and the delivery request to generate a navigation plan. (see at least paragraph 0052; wherein the delivery system 150 that provides functionality to communicate an instruction to communicate a delivery route to a drone (e.g., drone(s) 170 of FIG. 1) in response to a user's request for drone delivery, according to some embodiments. In an example embodiment, the delivery system 150 includes an eligibility module 210). Gabbai does not explicitly mention wherein the navigation plan include a plurality of segments, wherein each of the plurality of segments include at least source coordinates, destination coordinates, an operation instruction to operate a drone safety system in case of failure of a delivery drone; and sending the navigation plan to the delivery drone for execution of the navigation plan at least in case of failure of the delivery drone.  	However Sacle does disclose:	wherein the navigation plan include a plurality of segments, wherein each of the plurality of segments include at least source coordinates, destination coordinates, an operation instruction to operate a drone safety system in case of failure of a delivery drone (see at least paragraph 0021; wherein calculating a flight plan of an aircraft, the said flight plan comprising an active flight plan leading to a first destination and at least one diversion flight plan that can be followed by the aircraft in the event of a fault, starting from a waypoint related to the active flight plan, called a junction point, and leading to a second destination); and sending the navigation plan to the delivery drone for execution of the navigation plan at least in case of failure of the delivery drone (see at least paragraph 0089; wherein a diversion flight plan of an aircraft according to the invention furthermore comprises means for activating the diversion flight plan).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sacle with the teachings as in Gabbai. The motivation for doing so would have been to anticipate the movements of the aircraft and ensuring an optimum safety level, see Sacle paragraph 0003.	As per claim 10, Gabbai discloses a system for dynamically operating a drone safety system of a delivery drone, comprising: 	a processing circuitry (see at least paragraph 0065; wherein one hardware processor of a machine); and 	a memory, the memory containing instructions that, when executed by the processing circuitry (see at least paragraph 0149; wherein The memory/storage 1930 can include a memory 1932, such as a main memory, or other memory storage, and a storage unit 1936, both accessible to the processors 1910 such as via the bus 1902. The storage unit 1936 and memory 1932 store the instructions 1916 embodying any one or more of the methodologies or functions described herein), configure the system to: 	receive at least one terrain map (see at least paragraph 0093; wherein the delivery system 150 accesses a database (e.g., within database(s) 126) of mapped valid drone delivery zones…see at least paragraph 0094; wherein a map of areas determined eligible for drone delivery. In a specific example, a map 610 of the San Francisco Bay Area is shown with overlaid no-fly zones 630 surrounding no-fly locations 620 (such as airports)); 	receive a delivery request, wherein the delivery request includes a destination location and a delivery time (see at least paragraph 0053; wherein the eligibility module 210 receives a request for delivery that includes drone delivery request data (e.g., item attributes, drop-off destination information, and delivery window information));  Page 17 of 27FYTX P1622 	analyze the received at least one terrain map and the delivery request to generate a navigation plan (see at least paragraph 0052; wherein the delivery system 150 that provides functionality to communicate an instruction to communicate a delivery route to a drone (e.g., drone(s) 170 of FIG. 1) in response to a user's request for drone delivery, according to some embodiments. In an example embodiment, the delivery system 150 includes an eligibility module 210). Gabbai does not explicitly mention wherein the navigation plan include a plurality of segments, wherein each of the plurality of segments include at least source coordinates, destination coordinates, an operation instruction to operate a drone safety system in case of failure of a delivery drone; and send the navigation plan to the delivery drone for execution of the navigation plan at least in case of failure of the delivery drone.  	However Sacle does disclose:	wherein the navigation plan include a plurality of segments, wherein each of the plurality of segments include at least source coordinates, destination coordinates, an operation instruction to operate a drone safety system in case of failure of a delivery drone (see at least paragraph 0021; wherein calculating a flight plan of an aircraft, the said flight plan comprising an active flight plan leading to a first destination and at least one diversion flight plan that can be followed by the aircraft in the event of a fault, starting from a waypoint related to the active flight plan, called a junction point, and leading to a second destination); and 	send the navigation plan to the delivery drone for execution of the navigation plan at least in case of failure of the delivery drone (see at least paragraph 0089; wherein a diversion flight plan of an aircraft according to the invention furthermore comprises means for activating the diversion flight plan).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sacle with the teachings as in Gabbai. The motivation for doing so would have been to anticipate the movements of the aircraft and ensuring an optimum safety level, see Sacle paragraph 0003.

Claims 4, 8, 13, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gabbai (USPGPub 2017/0011340), in view of Sacle et al. (USPGPub 2008/0300737), and further in view of Beckman et al. (US 9,731,839).	As per claims 4, and 13, Gabbai and Sacle do not explicitly mention wherein a segment of the plurality of segments is split into a first subsegment and a second subsegment, wherein the operation instruction is different for the first subsegment and the second subsegment.	However Beckman does disclose:	wherein a segment of the plurality of segments is split into a first subsegment and a second subsegment, wherein the operation instruction is different for the first subsegment and the second subsegment (see at least column 8 lines 63-67 to column 9 lines 1-6; wherein if it is determined that the aerial vehicle is below the defined altitude, one or more delivery shrouds are moved from a retracted position to an extended position, as in 606. As discussed above, delivery shrouds of an aerial vehicle may be extended to influence sound generated by the aerial vehicle such that the perceived sound at the delivery area is reduced. Likewise, the delivery shrouds provide additional safety measures to reduce any likelihood of the aerial vehicle contacting an object within the delivery area…..see at least column 9 lines 14-37; wherein as the aerial vehicle descends, a determination is made as to whether the aerial vehicle has reached a delivery altitude, as in 610. Similar to the defined altitude, the delivery altitude may be any altitude at which release or deployment of a payload carried by the aerial vehicle is to be performed).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Beckman with the teachings as in Gabbai and Sacle. The motivation for doing so would have been to provide additional safety measures to ensure that the aerial vehicle does not impact an object during a delivery of a payload within the delivery area, see Beckman column 9 lines 4-6.	As per claims 8, and 17, Gabbai and Sacle do not explicitly mention wherein a segment of the plurality of segments includes different operation instructions at different delivery times.	However Beckman does disclose:	wherein a segment of the plurality of segments includes different operation instructions at different delivery times (see at least column 8 lines 27-62; wherein determining that an aerial vehicle is descending toward a delivery area, as in 602. When descent begins, a determination is made as to whether the aerial vehicle is below a defined altitude, as in 604. The defined altitude may be any defined altitude and may vary for different aerial vehicles, different delivery areas, different times of day, different environmental conditions, different operating conditions, etc).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Beckman with the teachings as in Gabbai and Sacle. The motivation for doing so would have been to provide additional safety measures to ensure that the aerial vehicle does not impact an object during a delivery of a payload within the delivery area, see Beckman column 9 lines 4-6.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gabbai (USPGPub 2017/0011340), in view of Sacle et al. (USPGPub 2008/0300737), and further in view of Foster et al. (USPGPub 2017/0235018).	As per claims 5, and 14, Gabbai and Sacle do not explicitly mention wherein the operation instruction is any one of: arm and disarm the drone safety system.	However Foster does disclose:	wherein the operation instruction is any one of: arm and disarm the drone safety system (see at least paragraph 0154; wherein the UAV 12 may comprise a speed reduction device 150. Non-exclusive examples of speed reduction devices 150 include air brakes 152 and parachutes 154. The speed reduction device 150 may be deployed automatically when the controller 22 and/or the remote station 14 detects a malfunction in the UAV 12 and/or that the UAV 12 is out of control).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Foster with the teachings as in Gabbai and Sacle. The motivation for doing so would have been to minimize damage in the event of a crash of the UAV, see Foster paragraph 0076.	As per claims 6, and 15, Gabbai and Sacle do not explicitly mention wherein the operation instructions further includes determining a specific element of the protection deployment system to operate.	However Foster does disclose:	wherein the operation instructions further includes determining a specific element of the protection deployment system to operate (see at least paragraph 0154; wherein the UAV 12 may comprise a speed reduction device 150. Non-exclusive examples of speed reduction devices 150 include air brakes 152 and parachutes 154. The speed reduction device 150 may be deployed automatically when the controller 22 and/or the remote station 14 detects a malfunction in the UAV 12 and/or that the UAV 12 is out of control).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Foster with the teachings as in Gabbai and Sacle. The motivation for doing so would have been to minimize damage in the event of a crash of the UAV, see Foster paragraph 0076.

Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gabbai (USPGPub 2017/0011340), in view of Sacle et al. (USPGPub 2008/0300737), in view of Beckman et al. (US 9,731,839), and further in view of Foster et al. (USPGPub 2017/0235018).	As per claims 7, and 16, Gabbai, Sacle, and Beckman do not explicitly mention wherein an element of the protection deployment system further includes any of: an airbag which when inflated provide protection to at least a portion of the drone, and a parachute.	However Foster does disclose:	wherein an element of the protection deployment system further includes any of: an airbag which when inflated provide protection to at least a portion of the drone, and a parachute (see at least paragraph 0154; wherein the UAV 12 may comprise a speed reduction device 150. Non-exclusive examples of speed reduction devices 150 include air brakes 152 and parachutes 154. The speed reduction device 150 may be deployed automatically when the controller 22 and/or the remote station 14 detects a malfunction in the UAV 12 and/or that the UAV 12 is out of control).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Foster with the teachings as in Gabbai, Sacle, and Beckman. The motivation for doing so would have been to minimize damage in the event of a crash of the UAV, see Foster paragraph 0076.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2016/0068264 – Provides for securing a drone delivering a package of goods to a delivery destination.	USPGPub 2015/0154136 – Provides an input/output module with multi-channel switching capability that can be securely embedded within a communications backplane of an industrial control system.	USPGPub 2015/0073624 – Provides a flight control system controls flight of an unmanned aerial vehicle by control signals of the unmanned aerial vehicle itself and from a ground facility.	US 8,914,182 – Provides a co-operative network of unmanned vehicles that participate in co-operative task allocation.	USPGPub 2017/0090484 – Provides drone-based package delivery infrastructure includes, e.g. a registration system, a mobile application for requesting the delivery drones, multi-factor authentication subsystems (e.g., biometric readers and cameras on the drones), a scheduling coordinator, and a management portal.	USPGPub 2017/0225792 – Provides a parachute deployment system for an unmanned aerial vehicle (UAV).	USPGPub 2014/0032034 – Provides a delivery system having unmanned aerial delivery vehicles and a logistics network for control and monitoring.	USPGPub 2018/0047295 – Provides a guidance system that manages vehicles even in adverse environmental conditions or in congested areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662